NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                 DERRICK W. MACON,
                      Petitioner

                            v.

              OFFICE OF COMPLIANCE,
                      Respondent
                ______________________

                       2017-1026
                 ______________________

    Petition for review of a decision of the Board of Direc-
tors of the Office of Compliance in No. 15-CP-48 (CV, AG,
FL, RP).
                   ______________________

                 Decided: June 12, 2017
                 ______________________

   DERRICK W. MACON, Upper Marlboro, MD, pro se.

   JOHN UELMEN, Office of the General Counsel, Office of
Compliance, Washington, DC, for respondent.
               ______________________

     Before LOURIE, TARANTO, and CHEN, Circuit Judges.
PER CURIAM.
2                                            MACON   v. OOC



    Derrick Macon is an employee of the United States
Capitol Police (“Department”), which garnished his wages
in response to a Maryland state-court judgment against
Mr. Macon based on two credit-card debts. Mr. Macon
challenged this garnishment with the Office of Compli-
ance (“Office”) under the procedures established by the
Congressional Accountability Act. The Office construed
Mr. Macon’s complaint as alleging discrimination and
violations of the Fair Labor Standards Act (FLSA), while
recognizing that the complaint rested on the assertion
that the writ of garnishment issued by the Maryland
court listed only one of the two debts. The Office then
dismissed the complaint for failure to state a claim on
which relief could be granted, among other reasons. We
agree that Mr. Macon’s allegations fail to support a dis-
crimination or FLSA claim. Therefore, we affirm.
                             I
    Mr. Macon has been employed by the Department
since 1985. On August 4, 2011, he was sued in Maryland
state court by NRL Federal Credit Union to collect on two
credit-card debts—one for $8,518.31, the other for
$20,756.70. The state court entered a default judgment
against Mr. Macon, awarding the credit union the two
debt amounts claimed, plus pre- and post-judgment
interest on both debts and court costs.
    On April 23, 2013, the credit union requested that the
state court issue a writ of garnishment for $38,407.13, the
total amount owed at the time under the default judg-
ment. 1 The writ issued on May 13, 2013. The writ on its



    1  In this court, Mr. Macon does not dispute that the
$38,407.13 sum correctly represented the debt and inter-
est owed under the judgment, see Pet’r’s Br. 4, although,
as explained later, he does dispute whether a writ of
garnishment ever issued for the $20,765.70 debt.
MACON   v. OOC                                            3



face gives $8,518.31 as the amount of the underlying
judgment, but the writ also states, “See Attachments.”
According to the Department, one such attachment was
the default judgment for both debts. Mr. Macon does not
dispute that contention.
    On July 24, 2013, Mr. Macon received notice from the
Department that the writ had issued and his wages would
be garnished until the $38,407.13 was paid in full. Pet’r’s
Br. Ex. 2. The garnishment began on August 7 or 8, 2013
(the difference is immaterial here). Pet’r’s Br. Ex. 3. Mr.
Macon subsequently sought relief from the state court
multiple times, but he was unsuccessful. On March 16,
2015, the Department notified Mr. Macon that it would
withhold an additional $4,246.69 for accrued post-
judgment interest. Pet’r’s Br. Ex. 1.
    On July 17, 2015, Mr. Macon began the process of
seeking relief with the Office of Compliance under the
Congressional Accountability Act. See 2 U.S.C. §§ 1301–
1438. He filed a request for counseling on that day.
According to the Hearing Officer at the Office, the com-
plaint asserted disparate treatment and age discrimina-
tion, retaliation, and a violation of the FLSA, which are
within the coverage of the Act, 2 U.S.C. §§ 1311, 1313. On
August 21, 2015, Mr. Macon requested mediation under 2
U.S.C. § 1403. Pet’r’s Br. Ex. 5.
    On December 28, 2015—after mediation ended, and
after the state court was notified that both debts had been
satisfied—Mr. Macon filed a complaint against the De-
partment under 2 U.S.C. § 1405. In his complaint, he
claimed that the Department illegally withheld more
money than was authorized by the writ of garnishment.
The Department moved to dismiss the complaint on three
grounds: (1) that the request for counseling was untime-
ly, because it was not filed within 180 days after Mr.
Macon had notice of his cause of action; (2) that the claims
were barred by “res judicata” (seemingly covering claim
4                                              MACON   v. OOC



and issue preclusion); and (3) that Mr. Macon had not
identified a material adverse action, as necessary for his
discrimination and retaliation claims, and had not stated
a claim for relief under the FLSA.
     The Hearing Officer agreed with all three of the De-
partment’s arguments, determining that Mr. Macon’s
request for counseling was untimely filed, his complaint
failed to state a discrimination or FLSA claim, and his
challenges to the writ of garnishment were barred by
collateral estoppel (issue preclusion). Mr. Macon ap-
pealed to the Office’s Board of Directors under 2 U.S.C.
§ 1406. The Board affirmed the Hearing Officer’s findings
and legal conclusions.
    Mr. Macon appeals. We have jurisdiction to review
the Board’s decision under 2 U.S.C. § 1407(a)(1)(A).
                             II
     The Board agreed with the Hearing Officer that Mr.
Macon’s complaint failed to state a claim on which relief
could be granted. Resp’t’s App. 1; see Office of Compli-
ance, Procedural Rules of the Office of Compliance
§ 5.03(a) (Nov. 2016), available at http://www.compliance.
gov/sites/default/files/Procedural%20Rules_508.pdf        (“A
Hearing Officer may, after notice and an opportunity to
respond, dismiss any claim that the Hearing Officer finds
to be frivolous or that fails to state a claim upon which
relief may be granted, including, but not limited to, claims
that were not advanced in counseling or mediation.”). As
relevant here, we may set aside the Board decision only
“if it is determined that the decision was—(1) arbitrary,
capricious, an abuse of discretion, or otherwise not con-
sistent with law; (2) not made consistent with required
procedures; or (3) unsupported by substantial evidence.”
2 U.S.C. § 1407(d). We see no such error.
MACON   v. OOC                                             5



                             A
    According to 2 U.S.C. § 1311(a), “[a]ll personnel ac-
tions affecting [employees covered by the Congressional
Accountability Act] shall be made free from any discrimi-
nation based on (1) race, color, religion, sex, or national
origin, within the meaning of [42 U.S.C. § 2000e-2]” or “(2)
age, within the meaning of [29 U.S.C. § 633a].” The
Board determined that Mr. Macon failed to state a dis-
crimination claim. We agree.
    On its face, the complaint filed under 2 U.S.C. § 1405
does not allege that the Department’s actions were based
on race or age discrimination. It alleges only that the
Department acted outside its authority when it garnished
Mr. Macon’s wages above the amount listed on the face of
the writ of garnishment. See Record Before the Agency at
776–86. Although the complaint alleges that the Depart-
ment’s actions violated various District of Columbia
employment laws, the Congressional Accountability Act
does not extend to such violations.         See 2 U.S.C.
§ 1407(a)(1); id. §§ 1311–1317.
     In any event, if there is an implicit allegation of dis-
crimination in the complaint, it was properly dismissed.
The adverse action about which Mr. Macon complains is
the garnishment of $20,765.70 (plus interest) for the
second debt. Pet’r’s Br. 4. He argues that the state court
did not issue a writ of garnishment for that debt, but only
for the $8,518.31 debt (plus interest). Id. But Mr. Macon
failed to allege any facts that provided a plausible basis
for inferring that the Department acted for any reason
other than to fulfill its legal duty regarding garnishment.
    “The garnishment provision of the Hatch Act Reform
Amendments of 1993, 5 U.S.C. § 5520a(b), subjects the
pay of federal agency employees to legal process ‘in the
same manner and to the same extent as if the agency
were a private person.’” First Va. Bank v. Randolph, 110
F.3d 75, 76 (D.C. Cir. 1997) (quoting 5 U.S.C. § 5520a(b)).
6                                            MACON   v. OOC



The requirements of § 5520a extend to employees of the
legislative branch. See 5 U.S.C. § 5520a(a)(1)(D). Accord-
ingly, the Department had to withhold money from Mr.
Macon’s wages if a private person would have had to do
so.
     Maryland law is relevant here. “When an attachment
is levied against the wages of a judgment debtor, it shall
constitute a lien on all attachable wages that are payable
at the time the attachment is served or which become
payable until the judgment, interest, and costs, as speci-
fied in the attachment are satisfied.” Md. Code Ann.
Com. Law § 15-602(a). Further, “[w]hile the attachment
remains a lien, the employer/garnishee shall withhold all
attachable wages payable to the judgment debtor and
remit the amount withheld to the judgment creditor or his
legal representative within 15 days after the close of the
last pay period in each month.” Id. § 15-603(a).
    Mr. Macon does not dispute the applicability of those
provisions to part of the amount garnished. He argues,
however, that the Department was not required or even
authorized to withhold wages for the $20,756.70 debt (and
interest) because a writ of garnishment was never issued
for that debt. But we see no reversible error in the
Board’s affirmance of the Hearing Officer’s contrary
determination. We note that the Hearing Officer relied on
the certified record from the state-court proceeding,
particularly the default judgment and related docket
entries, attached to the Department’s motion to dismiss,
and Mr. Macon does not challenge that reliance here. The
certified record amply supports the Hearing Officer’s
determination.
    Although a May 7, 2012 docket entry notes a judg-
ment for $8,518.31, another entry from the same day
states that judgment is entered “in the sum of $8,518.31
with interest at 10.9% per annum from April 12, 2010
until judgment and thereafter at the judgment rate of
MACON   v. OOC                                             7



interest, plus $20,756.70 together with interest at 9.9%
per annum from March 18, 2010 until judgment and
thereafter at the judgment rate of interest.” Record
Before the Agency at 101–02. Further, the order granting
the credit union’s summary-judgment request contains a
judgment for both amounts. Id. at 178. Mr. Macon does
not dispute that the default judgment was issued for the
two-debt amount, not the one-debt amount. Pet’r’s Br. 4.
Additionally, although the writ of garnishment lists a
judgment amount of $8,518.31, it also includes a notation
to “See Attachments.” Record Before the Agency at 159.
The Department contended to the Hearing Officer that
the judgment reflecting the correct amount owed was
attached to the writ, and Mr. Macon does not dispute the
Hearing Officer’s acceptance of that contention.
     Regardless, we have been presented no basis for dis-
turbing the Hearing Officer’s conclusion that standard
principles of issue preclusion barred Mr. Macon from
disputing the writ’s validity as to both debts (and related
interest). See Kroeger v. U.S. Postal Serv., 865 F.2d 235,
239 (Fed. Cir. 1988) (issue preclusion doctrine generally
bars a party from raising an issue previously litigated
where “(i) the issue previously adjudicated is identical
with that now presented, (ii) that issue was actually
litigated in the prior case, (iii) the previous determination
of that issue was necessary to the end-decision then made,
and (iv) the party precluded was fully represented in the
prior action”) (internal quotation marks omitted). Mr.
Macon challenged the contents of the issued writ while
before the Maryland court, arguing that the writ did not
list the correct amount. Record Before the Agency at 146–
56. The Maryland court rejected Mr. Macon’s arguments.
Id. at 145. And Mr. Macon does not dispute that he was
fully represented. He has identified no ground for allow-
ing him to relitigate the amount of the writ-covered debt
in this proceeding.
8                                            MACON   v. OOC



    In sum, there is simply no basis in Mr. Macon’s com-
plaint to suggest that the garnishment here reflected any
discrimination, as opposed to clear garnishment duties of
the Department.
                            B
    The Congressional Accountability Act extends to cov-
ered employees the protections of the FLSA codified at 29
U.S.C. §§ 206(a)(1), 206(d), 207, 212(c). See 2 U.S.C.
§ 1313(a)(1). The Board determined that Mr. Macon did
not plead enough to state a FLSA claim. We see no
reversible error in that determination.
    The only potentially applicable FLSA provision is 29
U.S.C. § 207(a)(1), which provides, with exceptions not
relevant here, that “no employer shall employ any of his
employees . . . for a workweek longer than forty hours
unless such employee receives compensation for his
employment in excess of the hours above specified at a
rate not less than one and one-half times the regular rate
at which he is employed.” Id. But Mr. Macon’s complaint
can only reasonably be read as basing the FLSA claim on
the argument that the Department withheld more than
was allowed under the writ of garnishment. For the
reasons previously stated, that argument is barred by
issue preclusion. Mr. Macon provides no other reason
that the Department’s actions violated the FLSA. Accord-
ingly, the Board properly dismissed Mr. Macon’s FLSA
claim.
                           III
    Because we determine that the Board properly dis-
missed Mr. Macon’s complaint for failure to state a claim
on which relief may be granted, we need not consider the
other grounds for dismissal. We affirm the decision of the
Board.
    No costs.
MACON   v. OOC              9



                 AFFIRMED